

115 SCON 34 IS: Recognizing the rich history, heritage, and strategic importance of the Republic of the Marshall Islands and the Marshallese population residing in the United States.
U.S. Senate
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. CON. RES. 34IN THE SENATE OF THE UNITED STATESFebruary 27, 2018Mr. Boozman (for himself and Mr. Cotton) submitted the following concurrent resolution; which was referred to the Committee on Energy and Natural ResourcesCONCURRENT RESOLUTIONRecognizing the rich history, heritage, and strategic importance of the Republic of the Marshall
			 Islands and the Marshallese population residing in the United States.
	
 Whereas the Republic of the Marshall Islands— (1)is a sovereign country in free association with the United States under the Compact of Free Association between the Government of the United States and the Government of the Republic of the Marshall Islands (referred to in this preamble as the Compact), approved in the Compact of Free Association Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2720), which—
 (A)is set to expire in 2023; and (B)authorizes economic assistance, through Federal grants and programs, to persons in the Republic of the Marshall Islands; and
 (2)has full authority and responsibility over security and defense matters relating to the Republic of the Marshall Islands;
 Whereas, under the Compact, eligible citizens of the Republic of the Marshall Islands may reside, work, and study in the United States without a visa and may serve in the Armed Forces of the United States;
 Whereas an estimated 1/3 of the population of the Republic of the Marshall Islands has relocated to the United States; and Whereas Marshallese individuals who live in the United States—
 (1)offer positive economic and cultural benefits to the communities in which those individuals live;
 (2)pay Federal and State taxes but are not eligible for benefits under— (A)the Medicare program established under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.); or
 (B)the Medicaid program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and
 (3)were undercounted in the 2010 census and, as a result, areas where those individuals live are underserved by the Federal Government: Now, therefore, be it
	
 That Congress— (1)commends—
 (A)the rich history and heritage of the Republic of the Marshall Islands; and (B)citizens of the Republic of the Marshall Islands who live in the United States for the contributions of those individuals to—
 (i)the communities in which those individuals live; and (ii)the national defense of the United States through their service in the Armed Forces of the United States;
 (2)recognizes— (A)the strategic importance of the Republic of the Marshall Islands; and
 (B)the importance of the upcoming renegotiation of the Compact of Free Association between the Government of the United States and the Government of the Republic of the Marshall Islands; and
 (3)encourages a continued commitment to improve census data to better serve citizens of the Republic of the Marshall Islands who live in the United States.